ARC Group Worldwide, Inc. 8-K Exhibit 99.1 FOR IMMEDIATE RELEASE DATE: OCTOBER 10, 2013 CONTACT: Mark Jeske, Investor Relations PHONE: (303) 467-5236 ARC GROUP WORLDWIDE, INC. ANNOUNCES STOCK REPURCHASE DELAND, FLORIDA, October 10, 2013 - ARC Group Worldwide, Inc. (NASDAQ Capital Market: ARCW; the “Company” or “ARC”) announced that its Board of Directors has authorized the repurchase of up to $250,000 of the Company’s common stock. The Company said it may repurchase shares from time to time in the open market or through privately negotiated transactions, depending on prevailing market conditions, alternative uses of capital, other factors and in compliance with applicable legal requirements.The stock repurchase program does not obligate ARC to acquire any particular amount of stock.It also does not have an expiration date and may be limited or terminated at any time without notice. About ARC Group Worldwide, Inc. ARC (www.arcgroupworldwide.net), through its operating subsidiaries AFT, AFT-H (www.aftmim.com), QMT (www.quadrantmetals.com), Arc Wireless LLC, and Arc Wireless Ltd. (www.antennas.com), is a global diversified manufacturer, active in MIM, specialty hermetic seals, flanges and wireless equipment.Quadrant Metals Technologies LLC (“QMT”) is a holding company that owns a majority interest in multiple manufacturing businesses (FloMet LLC www.flomet.com, Tekna Seal LLC www.teknaseal.com and General Flange & Forge LLC www.generalflange.com).ARC’s mission is to bring innovation and technology to manufacturing.ARC is focused on running both a global manufacturing supply chain, as well as helping fuel the resurgence of manufacturing in the United States. ARC’s MIM business is the unequivocal world leader in its market category.ARC is focused on continuing to grow its MIM business as well as strengthen its market position in its core manufacturing businesses in Glass-to-Metal Seals, flanges, fittings and wireless equipment. The Company focuses on utilizing technology and innovation, such as, automation, robotics and 3D printing in order to help achieve its goals.ARC also seeks out vertical and horizontal acquisitions in order to bolster its market position. In addition to making acquisitions that are strategic to ARC’s core business, the Company evaluates new manufacturing niches that fit into its broader objectives. IMPORTANT INFORMATION This press release may contain “forward-looking” statements as defined in the Private Securities Litigation Reform Act of 1995, which are based on ARC and QMT’s current expectations, estimates and projections about future events. These include, but are not limited to, statements, if any, regarding business plans and integration efforts related to the recent transactions, pro-forma statements and financial projections, ARC and QMT’s ability to expand its services and realize growth and efficiencies through the acquisitions discussed herein, merger-related expenses and the impact of the transaction on ARC’s earnings, market share and capital position. These statements are not historical facts or guarantees of future performance, events or results. Such statements involve potential risks and uncertainties, such as ARC’s ability to integrate QMT and AFT as planned and the general effects of financial, economic, and regulatory conditions affecting our industries. Accordingly, actual results may differ materially. Neither ARC nor QMT nor AFT undertake any obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. For additional factors that may affect future results, please see filings made by ARC with the Securities and Exchange Commission (“SEC”), including its Form 10-K for the fiscal year ending June 30, 2013.
